DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2018/003217 filed 03/20/2018, which claims benefit of the Korean Application No. KR1020170090378, filed 07/17/2017, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2004/0060619, Sakata et al., Aug 1st, 2001
U.S. Patent No. 4,938,811, Murai et al., Oct 19th 1988
U.S. Patent No. 3,548,624, Hann et al., Feb 20th 1968
U.S. Patent No. 3,196,052, Hann et al., June 28th 1961
KR-20050100219-A, Won et al., Oct 18th 2005
JPH-10238530-A, Hari et al., Sep 8th 1998

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 102(a)(1) over Kato (JPH-08155569-A); and Claims 2-3 under 35 U.S.C. § 103 over Kato (JPH-08155569-A) in view of Hara (U.S. Patent No. 6,082,163) have been fully considered but are not persuasive. 
Applicant argues that Kato does not disclose the composition of claim 1. The examiner respectfully points out that claim 1 requires no composition but only recites that a steel is used. As such, Hara and Sasakura are relied upon for this limitation as shown below. 
Applicant argues that Kato does not disclose any factors for heating time and temperature. The examiner respectfully points out that Hara and Sasakura are relied upon for this limitation as shown below.
Applicant argues that Hara does not teach heating the wire under tension, and that Hara teaches applying tension to the steel wire after heating the steel wire instead of heating the steel wire while applying tension. The examiner disagrees and points out that (a) Kato is relied upon to teach this limitation; and (b) the steel wire within Hara is still at the required temperature to meet the claims when tension is applied to it, i.e., “the heated steel filament…while applying tension…”
Applicant argues that Hara does not teach or suggest “wherein a heating temperature in the heating process is 150°C to 200°C….”. The examiner respectfully points out that while Hara teaches a heating temperature in the heating process as being 145°C (column 10, line 33), a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, the examiner points out that 145°C is considered to be close enough to the lower end required by the instant claim of 150°C that resulting steel would be expected to have the same properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH08155569A, previously cited) in view of Hara (U.S. Patent No. 6,082,163, previously cited). 

Regarding Claim 1, Kato teaches a metal cord having excellent straightness (page 1, paragraph 1). Kato teaches a wire undergoing a drawing process (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). Kato teaches a cooling temperature in the cooling process being less than 40°C (Table 1 of the Original Document). Kato teaches a winding portion on which the wire is wound, the winding portion having a diameter greater than a diameter of the wire (Original Document, Figure 1, Char. No. 9). 
However, Kato does not teach a steel cord, and this does not teach the heating temperatures associated with this metal, e.g., 150°C to 200°C. Furthermore, Kato does not teach a condition (A) as recited within the instant claim.  
Hara teaches a wet drawing process for a steel wire (abstract). Hara teaches a heating temperature in the heating process as being 145°C (column 10, line 33). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, the examiner points out that 145°C is considered to be close enough to the lower end required by the instant claim of 150°C that resulting steel would be expected to have the same properties. This stance is further supported by the fact that a temperature of 145°C still satisfies “Condition A” as shown below within (1) through (6). 
Continuing, Hara teaches a heating temperature of 145°C of which converts to an absolute temperature K of 418.15 K (column 10, lines 29-45). Hara teaches a heating time of 40 minutes of which converts to 2400 seconds (column 10, lines 29-45). Hara teaches tension being applied to the wire during the heating process using 1 kg, of which converts to 1 kgf (column 10, lines 29-45). These values satisfy condition A (e.g., 600 ≥ Condition A ≥ 425),  as shown below within (1) through (6). 

                        
                            C
                            o
                            n
                            d
                            i
                            t
                            i
                            o
                            n
                             
                            
                                
                                    A
                                
                            
                            :
                            T
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            +
                            
                                
                                    2.7
                                
                                
                                    T
                                
                            
                            ≥
                            425
                        
                                                       (1)
                        
                            T
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            +
                            
                                
                                    2.7
                                
                                
                                    T
                                
                            
                            ≥
                            425
                        
                                                                  (2)
                        
                            418.15
                            +
                            13.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            2400
                                        
                                    
                                
                            
                            +
                            2.7
                            (
                            1
                            )
                            ≥
                            425
                        
                                                       (3)
                        
                            418.15
                            +
                            106.40
                            +
                            2.7
                            ≥
                            425
                        
                                                                 (4)
                        
                            418.15
                            +
                            106.40
                            +
                            2.7
                            ≥
                            425
                        
                                                                 (5)
                        
                            527.25
                            ≥
                            425
                        
                                                                                 (6)

Hara teaches these features, in part, alleviate problems such as wire breakage (column 11, lines 1-6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Hara relating to steels, with the motivation of alleviating wire breakage. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH08155569A, previously cited) in view of Hara (U.S. Patent No. 6,082,163, previously cited) and Sasakura (JP-2003253342-A). 

Regarding Claim 1, Kato teaches a metal cord having excellent straightness (page 1, paragraph 1). Kato teaches a wire undergoing through a drawing process (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). Kato teaches a cooling temperature in the cooling process being less than 40°C (Table 1 of the Original Document). Kato teaches a winding portion on which the wire is wound, the winding portion having a diameter greater than a diameter of the wire (Original Document, Figure 1, Char. No. 9). 
However, Kato does not teach a steel cord, and this does not teach the heating temperatures associated with this metal, e.g., 150°C to 200°C. Furthermore, Kato does not teach a condition (A) as recited within the instant claim.  
Hara teaches a wet drawing process for a steel wire (abstract). Hara teaches a heating temperature in the heating process as being 145°C (column 10, line 33). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, the examiner points out that 145°C is considered to be close enough to the lower end required by the instant claim of 150°C that resulting steel would be expected to have the same properties. This stance is further supported by the fact that a temperature of 145°C still satisfies “Condition A” as shown below within (1) through (6).
Additionally, the examiner presents Sasakura to show that the temperature at which the steel cord is heated to is a value that can be optimized. Specifically, Sasakura teaches a method of manufacturing a steel wire having excellent straightness (paragraph [0001]). Sasakura teaches 

“…the heating temperature is preferably 50°C to 200°C, and the heating time is preferably 5.0 to 0.5 seconds. This is because when the heating temperature is less than 50°C and the heating time is short, the age hardening of the steel cannot be obtained, and the elastic limit of the wire reduced by the roller correction cannot be recovered. In addition, when the heating temperature exceeds 200°C and the heating time becomes long, oxidation of the brass plating layer applied to the surface of the wire for bonding to rubber proceeds, and adhesiveness to the rubber decreases” (paragraph [0018])

The examiner points out that the teachings of Sasakura are drawn to steel cords used for tire reinforcement (paragraph [0001]), and further that the resulting straightness of the steel cord of Sasakura meets the expectations of the instant invention as recited within paragraph [0010] of the instant specification, e.g., a wire drawn vertically to 400 mm and having a deflection off the axial plane of less than 30 mm - Sasakura teaches when the straightness of the wire is 400 mm in the straightness measurement operation, the straightness of the wire is less than 30 mm (Original Document, Table 1 -  the fifth column from the left indicates arc heights of which are less than 30 mm). Thus, the optimization of the heating temperature of Sasakura is considered to be substantially applicable in the context of modifying Kato in view of Hara. 
Continuing, Hara teaches a heating temperature of 145°C of which converts to an absolute temperature K of 418.15 K (column 10, lines 29-45). Hara teaches a heating time of 40 minutes of which converts to 2400 seconds (column 10, lines 29-45). Hara teaches tension being applied to the wire during the heating process using 1 kg, of which converts to 1 kgf (column 10, lines 29-45). These values satisfy condition A (e.g., 600 ≥ Condition A ≥ 425),  as shown below within (1) through (6). 

                
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    
                        
                            A
                        
                    
                    :
                    T
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    +
                    
                        
                            2.7
                        
                        
                            T
                        
                    
                    ≥
                    425
                
                                               (1)
                
                    T
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    +
                    
                        
                            2.7
                        
                        
                            T
                        
                    
                    ≥
                    425
                
                                                          (2)
                
                    418.15
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    2400
                                
                            
                        
                    
                    +
                    2.7
                    (
                    1
                    )
                    ≥
                    425
                
                                               (3)
                
                    418.15
                    +
                    106.40
                    +
                    2.7
                    ≥
                    425
                
                                                         (4)
                
                    418.15
                    +
                    106.40
                    +
                    2.7
                    ≥
                    425
                
                                                         (5)
                
                    527.25
                    ≥
                    425
                
                                                                         (6)

Hara teaches these features, in part, alleviate problems such as wire breakage (column 11, lines 1-6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Hara relating to steels, with the motivation of alleviating wire breakage; and the concepts of Sasakura with the motivation of optimizing the heating temperature such that oxidation does not occur resulting on poor adhesion to tire rubber and producing a substantially straight wire having better properties.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735